*244DECISION
The original complaint in this case involved two pieces of land, Leagaoso and Tia. The defendant disclaimed ownership of the land Tia at the beginning of the trial, and the complaint was amended by striking out that part that referred to the land Tia. Upon an investigation by the Court, it developed that only a small portion of the land called Leagaoso was in dispute, and the case was finally resolved into a boundary dispute.
The testimony was not clear on either side, and it was impossible for the Court to secure accurately the dates of the important events which would cast light upon the possession and use of the disputed strip of land. However, it was shown that Atina, a member of plaintiff’s family, had built a house upon the land during the year that Mataafa returned to Apia from his exile in the Marshall Islands (1898). The testimony of deft, also showed that this house was erected contrary to defendant’s wishes and in the face of his protests. About two or three years ago, Atina’s house was removed, and shortly thereafter, the defendant surveyed the land and ran his western boundary line through the house site of Atina, whereupon plaintiff brought his suit.
The defendant, Tuiteleleapaga, also extended the stone paving outside his own house, so that it overlapped the stones marking the house site of Atina.
Upon the conclusion of the taking of testimony, it was found necessary to adjourn the case until the land could be inspected and resurveyed, and measurements taken of the disputed land. The Senior Member of the Court visited the property and ascertained that the western boundary of the land shown on the plan of Tuiteleleapaga ran through the house site of Atina twelve links from the western extremity of the house site, and that the stone paving outside the new *245house of Tuiteleleapaga overlapped the house site of Atina a distance of about two links.
The possession.of plaintiff and the members of his family to the land in dispute was open, notorious, actual, continued distinct and hostile and under title from his ancestors for a period of years in excess of the limitation recognized by this Court up to the time of filing the complaint in the case.
The Court finds that the proper boundary line lies immediately to the eastward of the house site of Atina and parallel to the westerly boundary shown on the plan of Tuiteleleapaga.
Let a decree, therefore, issue vesting title in the plaintiff to that section of the land shown on the plan of defendant fronting on the main road for a distance of twenty-nine links from the western boundary of said land.
Plaintiff is advised to survey the land claimed by him, including the above strip, and to present it to the Court for confirmation.
Costs are assessed at Forty Dollars. Inasmuch as plaintiff failed to prepare his case properly and has caused the Court unnecessary trouble and expense in ascertaining the facts the costs will be divided as follows, Plaintiff to pay costs of Fifteen Dollars, and Defendant to pay costs of Twenty-five Dollars.